Citation Nr: 0945005	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from July 1969 to August 1972 and 
August 1981 to September 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Jurisdiction over the case was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.

A videoconference hearing was held in June 2007 before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  
In August 2007 and August 2008, the claims were remanded for 
additional evidentiary development and have now been returned 
to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Since the October 2007 supplemental statement of the case 
(SSOC), the Veteran has submitted private medical evidence, 
including a March 2008 private medical examination and an 
undated private Social and Industrial Survey from P. 
Buttenfield, LCSW.  The most recent SSOC dated in April 2009 
neither lists this evidence with the evidence considered nor 
does it reference it in the body of the document.  As there 
is no indication that this evidence was considered by the 
agency of original jurisdiction (AOJ) or that the Veteran 
intended to waive the right to review of this evidence by the 
AOJ, the private evidence must be considered by the AOJ on 
remand.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2009). 

Pursuant to the Board's August 2008 remand, the Veteran was 
afforded a VA PTSD examination in December 2008.  Although 
the examination report is very thorough in many respects, the 
Board finds that the report is inadequate because it did not 
consider the March 2008 private examination report and the 
undated Social and Industrial Survey.  Therefore, on remand, 
the AOJ must ask the December 2008 examiners to review the 
referenced private medical evidence and provide an addendum 
to the original report.  If the examiners are not available, 
the Veteran must be afforded another examination which takes 
into account all pertinent evidence of record.

In an undated statement signed by the Veteran and his spouse, 
the Veteran's spouse alleges bias on the part of the VA 
examiners.  She alleges that Dr. Perconte, the psychologist 
who conducted the December 2008 VA examination, is prejudiced 
against the Veteran because the Veteran filed a grievance 
against one of his employees, Dr. Marcario.  However, the 
claims file contains no documentation indicating any bias.  
In fact, the December 2008 VA examination report is extremely 
clinical, detailed, and thorough (with the obvious exception 
of not reviewing the 2008 private medical evidence).  There 
is nothing in the content or the tone of the examination 
report to suggest bias or prejudice.  Therefore, the Board 
does not find that Dr. Perconte is incapable of providing an 
unbiased medical opinion regarding the Veteran's current 
psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.	Contact Dr. Perconte and Dr. Fetchko, 
M.D. (the examiners who conducted the 
December 2008 VA examination report), 
and request that they review the March 
2008 report from P. Buttenfield, LCSW, 
and the undated Social and Industrial 
Survey from the same and provide an 
addendum to their original report, 
detailing any changes to their original 
opinions (if any) in light of the 
additional evidence that was not 
previously considered.  

2.	If the December 2008 VA examiners are 
not available, arrange for the Veteran 
to undergo a VA examination by a 
psychiatrist to determine the current 
degree of severity of his service-
connected PTSD.  

A)	The claims folder must be made 
available to and reviewed by the 
examiner in connection with the 
examination, with particular 
attention paid to the current 
private and VA examinations of 
record.  

B)	The examiner should identify all 
current manifestations of the 
Veteran's service-connected 
PTSD.  As the record contains 
conflicting reports concerning 
the nature of the Veteran's 
psychiatric diagnoses and their 
respective symptomatology, the 
examiner is asked to distinguish 
between the Veteran's current 
symptoms which are attributable 
to his service-connected PTSD 
and the current symptoms which 
are a result of nonservice-
connected disability, such as 
personality disorder, or any 
other acquired psychiatric 
disorder other than PTSD.  If 
possible, the examiner should 
assign a GAF score for the 
service-connected PTSD, 
independent of nonservice-
connected symptomatology.  If it 
is not possible to separate out 
the symptomatology of the 
Veteran's service-connected PTSD 
from his nonservice-connected 
psychiatric disabilities without 
resorting to mere speculation, 
the examiner should note this.

C)	The VA psychiatrist should also 
address whether the Veteran's 
service-connected disabilities 
alone (without regard to any 
nonservice-connected 
disabilities) preclude him from 
obtaining and retaining all 
forms of substantially gainful 
employment consistent with his 
education and work experience?  
If the examiner cannot answer 
the posed question without 
resorting to mere speculation, 
he or she should so state.

3.	Readjudicate the claims based on a de 
novo review of all pertinent evidence, 
including all the private evidence 
received since the October 2007 SSOC 
and in light of all applicable legal 
criteria.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished an 
SSOC and given the requisite 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. N. HYLAND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


